Citation Nr: 0422063	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  95-05 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for loss of vision, claimed 
as glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty for more than 20 years from 
August 1965 to May 1968, and from February 1969 to January 
1993.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 decision that, inter alia, 
denied service connection for loss of vision.  The veteran 
filed a notice of disagreement (NOD) in October 1994, and the 
RO issued a statement of the case (SOC) in December 1994.  
The veteran filed a substantive appeal in February 1995.

In February 1997, January 2000, and again in May 2001, the 
Board remanded this matter to the RO for further evidentiary 
development.

In January 2004, the RO issued a supplemental SOC, reflecting 
the continued denial of the claim for service connection for 
loss of vision, claimed as glaucoma.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for loss of 
vision, claimed as glaucoma, has been accomplished.

2.  Although there are assessments of glaucoma and iritis in 
clinical records, "suspected glaucoma" has been noted on 
examination; there is no clear medical evidence of a current 
eye disability. 

3.  There is no competent evidence of a medical nexus between 
any currently diagnosed eye condition and service, to include 
medical evidence of aggravation of a congenital or 
developmental abnormality due to superimposed injury or 
disease during service.  


CONCLUSION OF LAW

The criteria for service connection for loss of vision, to 
include glaucoma, are not met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

Through the December 1994 SOC and the November 2000, January 
2003, and January 2004 supplemental SOCs (SSOCs), as well as 
the September 2002 and October 2003 letters, the RO notified 
the veteran and his representative of the legal criteria 
governing the claim, the evidence that has been considered in 
connection with the appeal, and the bases for the denial of 
the claim for service connection for loss of vision, claimed 
as glaucoma.  The RO notified the veteran of the three 
criteria for establishing service connection for loss of 
vision, claimed as glaucoma, in September 2002, and of the 
need for evidence in October 2003 of continued treatment for 
symptoms since service or of chronic disability in service.  
Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claim, and has been afforded ample opportunity to 
submit such information and evidence.  

The Board also finds that the RO's September 2002 and October 
2003 letters satisfy the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  The RO also 
informed him that VA would make reasonable efforts to help 
him get evidence necessary to support his claim, 
particularly, medical records, if he gave the VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The RO's letters 
requested that the veteran provide the names and addresses of 
medical providers, the time frame covered by the records, and 
the condition for which he was treated, and notified him that 
VA would request such records on his behalf if he signed a 
release authorizing it to request them.  Those letters also 
identified various types of other evidence that could support 
a claim for service connection, and invited the veteran to 
submit such evidence.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, No. 01-9444, 2004 WL 1403714 (Vet. 
App. June 24, 2004), the United States Court of Appeals for 
Veterans Claims (Court) held that proper VCAA notice should 
notify the veteran of:  (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to this claim (or claims).  As explained above, 
all of these requirements have been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In the matter now before the Board, 
the documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal, 
and well after a substantially complete application was 
received.  However, the Board finds that the lack of pre-
adjudication notice in this matter has not, in any way, 
prejudiced the veteran.  As indicated above, the RO issued 
the December 1994 SOC, explaining what was needed to 
substantiate the claim, within a few short months after the 
July 1994 rating decision on appeal; the veteran was 
thereafter afforded the opportunity to respond.  Moreover, 
following the Board's remand in May 2001, the RO specifically 
notified the veteran of the VCAA duties to notify and assist 
in the September 2002 letter; the RO did not return the 
matter to the Board again until May 2004, well after the one-
year period for response to such a notice letter.  See 
38 U.S.C.A. § 5103(b)(1).  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO has obtained copies 
of the veteran's service medical records and VA medical 
treatment records, and has arranged for the veteran to 
undergo VA examinations in connection with the issue on 
appeal.  Likewise, the veteran has been given opportunities 
to submit and/or identify evidence to support his claim.  
Significantly, no outstanding sources of pertinent evidence, 
to include from any treatment providers, has been identified, 
and neither the veteran nor his representative has indicated 
that there is any outstanding pertinent evidence that has not 
been obtained.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on the claim on appeal.

II.  Factual Background

Service medical records at the time of the veteran's 
examination for training camp and appointment in the U.S. 
Army Reserves in June 1963 note myopia.

The veteran underwent numerous eye examinations during his 
lengthy periods of active service.  A report of ocular 
diagnostic examination, dated in February 1983, shows a 
diagnosis of compound myopic astigmatism.  Beginning in 
September 1987, presbyopia was also noted.

In June 1992, the veteran presented with borderline 
intraocular pressures and slight physical cup asymmetry, 
right eye greater than left eye.  Evaluation to rule out 
ocular hypertension versus early primary open-angle glaucoma 
revealed normal visual fields.  In July 1992, the veteran was 
diagnosed with mild acute bacterial conjunctivitis.  In 
January 1993, additional glaucoma hemifield testing reflected 
findings within normal limits.

At the time of the veteran's retirement examination in 
September 1992, his corrected vision (both distant and near) 
was 20/20; intraocular tension was 18 for the right eye and 
15 for the left eye.  The examiner did not record any eye 
disability.

Private medical records note ocular hypertension in February 
1995, and diagnose "glaucoma suspect" in September 1996. 

The veteran underwent a VA eye examination in October 1998.  
The examiner noted the veteran's history of high ocular 
pressure, but with normal optic nerves and full visual 
fields.  The examiner also noted what appeared to be chronic 
blepharitis.  On examination, visual acuity with correction 
was 20/20 at near and distance, and intraocular pressure was 
normal at 18 in the right eye, and 15 in the left eye.  
Visual fields were full to finger counting.  The examiner 
diagnosed the veteran with the following conditions:  myopic 
astigmatism and presbyopia; history of ocular hypertension 
(though normal eye pressure found); early cortical and 
nuclear sclerotic cataracts in both eyes; and no signs of 
chronic eyelid inflammation at that time.

Records show an assessment of ocular hypertension in the 
right eye in August 2000.  A report of visual field 
examination in October 2000 notes findings of a borderline 
glaucoma hemifield test for the right eye.

Beginning in January 2002, clinical records show diagnoses of 
primary open-angle glaucoma and iritis.

A report of VA examination in October 2002 reflects diagnoses 
of the following conditions:  Pigmentary glaucoma suspect, 
due to Kruckenberg Spindles, iris transillumination, history 
of elevated intraocular pressures, high myopia prior to 
intraocular lenses, and cup to disk ratio asymmetry; 
pseudophakia of both eyes; presbyopia; and a reported history 
of recurrent bilateral iritis of recent onset.

In a December 2003 addendum report, the VA examiner noted 
that the cup-to-disk asymmetry had been present since 1992, 
with no progression and continued full visual fields; and 
that the disk asymmetry was unlikely a result of a 
pathological process and may be a normal variant.  The VA 
examiner also noted that the veteran had not been diagnosed 
with any eye disease in the October 2002 examination, and 
that the veteran was only a "glaucoma suspect."  His 
corrected visual acuity was 20/20 in each eye, and there were 
full visual fields and normal pressures.

Statements of the veteran in the claims file are to the 
effect that he continued to have visual migraines and ocular 
hypertension problems following his retirement from active 
service. 
  
III.  Legal Analysis

Service connection may be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
service.  38 C.F.R. §§ 3.102, 3.303(d).  Service connection 
requires a finding of the existence of a current disability 
and a connection between the veteran's service and the 
disability.  Watson v. Brown, 4 Vet. App. 309 (1993).  

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).
  
Considering the evidence of record in light of the above-
cited criteria, the Board finds that the criteria for service 
connection for loss of vision, claimed as glaucoma, are not 
met.  

Initially, the Board notes that there is no clear, medical 
evidence establishing that the veteran has ever suffered from 
an actual eye disability for which service connection may be 
granted.  The medical evidence includes in-service diagnoses 
of compound myopic astigmatism and presbyopia.  Under 38 
C.F.R. § 3.303(c), congenital or developmental abnormalities, 
to include refractive error of the eye, are not considered 
diseases or injuries within the meaning of applicable 
legislation governing the awards of compensation benefits.  
As compound myopic astigmatism and presbyopia are 
developmental conditions or refractive error, those 
conditions are not "diseases" or "injuries" for the 
purposes of service connection.  See McNeely v. Principi, 3 
Vet. App. 357, 364 (1992); Parker v. Derwinski, 1 Vet. App. 
522 (1991).

Ocular hypertension also has been noted.  However, that 
condition (medically defined as persistently elevated 
intraocular pressure) in and of itself is not a disability 
for VA compensation purposes, even though it may be 
considered a risk factor in the development of certain 
diseases. 

The Board also points out that the October 2002 examiner 
found the veteran to be a "glaucoma suspect," due, in part, 
to a history of elevated intraocular pressures.  However, 
there is no evidence than any suspected diagnosis of glaucoma 
was ever confirmed.

However, even assuming, arguendo, that the veteran does 
suffer from a current eye disability, to specifically include 
claimed glaucoma, the claim would still have to be denied in 
the absence of evidence of a nexus between any such condition 
and service.  

As indicated above, only myopia and presbyopia were assessed 
in service.  While service connection may be granted, in 
limited circumstances, for disability due to aggravation of a 
constitutional or developmental abnormality by superimposed 
disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), there is no 
evidence whatsoever that such occurred in this case.  As 
indicated above, the veteran's service medical records 
reflect neither an injury nor a disease regarding the eyes.  
Moreover, post-service, the earliest reference to glaucoma is 
in clinical records in January 2002, many years following the 
veteran's separation from service.

Significantly, the December 2003 VA examiner specifically 
indicated that the veteran had no eye disease at the January 
2002 examination and was only a "glaucoma suspect," noting 
that no etiology opinion could be rendered. 

The Board has considered the veteran's assertions; however, 
as a layperson without the appropriate medical training and 
expertise, he is not competent to offer a probative opinion 
on medical matters, such as whether she, in fact, suffers 
from current eye disability, and, if so, whether such 
disability is the result of in-service injury or disease.  
See, e.g., Bostain v. West , 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  

For these reasons, the claim for service connection for loss 
of vision, claimed as glaucoma, must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit of the doubt doctrine.  However, as the 
competent evidence of record simply does not support the 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56. 



ORDER

Service connection for loss of vision, claimed as glaucoma, 
is denied.




	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



